Exhibit 8(a)(v) AMENDMENT TO FUND PARTICIPATION AGREEMENT BETWEEN DELAWARE VIP TRUST DELAWARE MANAGEMENT COMPANY DELAWARE DISTRIBUTORS, L.P. AND THE LINCOLN NATIONAL LIFE INSURANCE COMPANY This Amendment is made this 1st day of May, 2014, by and between Delaware VIP Trust (the “Trust”), Delaware Management Company, a series of Delaware Management Business Trust (the “Adviser”), Delaware Distributors, L.P. (the “Distributor”) and The Lincoln National Life Insurance Company (the “Company”). WITNESSETH: WHEREAS, the Trust, the Adviser, the Distributor and the Company entered into a Fund Participation Agreement dated May 1, 1996 (the “Agreement”); and WHEREAS the parties have agreed to amend the Agreement to revise the list of variable annuity products and variable life policies investing in the funds on Schedule 2; WHEREAS, the parties desire to memorialize the amendment to the Agreement. NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth, and intending to be legally bound, the Agreement shall be amended as follows: 1.Schedule 2 of the Agreement is amended and replaced with the attached Schedule 2. 2.Except as provided herein, the terms and conditions contained in the Agreement shallremain in full force and effect. IN WITNESS WHEREOF, the parties hereto have executed and delivered this Amendment as of the date set forth above. THE LINCOLN NATIONAL LIFE INSURANCE COMPANY By: /s/ Daniel R. Hayes DELAWARE VIP TRUST By: /s/Patrick P. Coyne Name:Daniel R. Hayes Name:Patrick P. Coyne Title:Vice President Title:President DELAWARE DISTRIBUTORS, L.P. By:/s/ J. Scott Coleman DELAWARE MANAGEMENT COMPANY, a series of Delaware Management Business Trust By: /s/ Patrick P. Coyne Name:J. Scott Coleman Name:Patrick P. Coyne Title:President Title: President Amendment to Schedule 2 Variable Annuity Contracts and Variable Life Insurance Policies Supported by Separate Accounts Listed on Schedule 1 As of May 1, 2014 Variable Annuity Contracts Multi Fund® Individual Variable Annuity Contract (Registered and non-registered) Multi Fund® 5 Individual Variable Annuity Contract Multi Fund® 5 Retirement Annuity Contract Multi Fund® Select Individual Variable Annuity Contract Multi Fund® Variable Life Insurance Policy Multi Fund® Group Variable Annuity Contract Lincoln ChoicePlus Variable Annuity Contract Lincoln ChoicePlus Access Variable Annuity Contract Lincoln ChoicePlus Bonus Variable Annuity Contract Lincoln ChoicePlus II Variable Annuity Contract Lincoln ChoicePlus II Access Variable Annuity Contract Lincoln ChoicePlus II Bonus Variable Annuity Contract Lincoln ChoicePlus II Advance Variable Annuity Contract Lincoln ChoicePlus Assurance (A Share/Class) Lincoln ChoicePlus Assurance (B Share) Lincoln ChoicePlus Assurance (B Class) Lincoln ChoicePlus Assurance (C Share) Lincoln ChoicePlus Assurance (L Share) Lincoln ChoicePlus Assurance (Bonus) Lincoln ChoicePlus Assurance (Prime) Lincoln ChoicePlus Assurance (Series) Lincoln ChoicePlus Design Lincoln ChoicePlus Fusion Lincoln ChoicePlus Momentum Income Option Lincoln ChoicePlus Rollover Lincoln ChoicePlus Signature Lincoln InvestmentSolutions Lincoln Investor AdvantageSM Lincoln Investor AdvantageSM Fee-Based Lincoln Investor AdvantageSM RIA eAnnuity™ Variable Annuity Contract Group Variable Annuity (GVA) I, II, III New Directions Core New Directions Access New Directions Access 4 Individual Variable Annuity B Share Individual Variable Annuity C Share Lincoln Life Director™ Lincoln American Legacy Retirement Group Variable Annuity Variable Life Insurance Policies Lincoln VUL I Variable Universal Life Insurance Policy Lincoln VULDB Variable Universal Life Insurance Policy Lincoln VULDB IIVariable Universal Life Insurance Policy Lincoln VULDB IVVariable Universal Life Insurance Policy Lincoln VULCV Variable Universal Life Insurance Policy Lincoln VULCV II Variable Universal Life Insurance Policy Lincoln VULFlex Variable Universal Life Insurance Policy Lincoln VULCV III Variable Universal Life Insurance Policy Lincoln VULCV IV Variable Universal Life Insurance Policy Lincoln VULONE Variable Universal Life Insurance Policy Lincoln VULONE 2005 Variable Universal Life Insurance Policy Lincoln VULONE2007 Variable Universal Life Insurance Policy Lincoln Momentum VULONE Variable Universal Life Insurance Policy Lincoln Momentum VULONE 2005 Variable Universal Life Insurance Policy Lincoln Momentum VULONE 2007 Variable Universal Life Insurance Policy Lincoln Momentum SVULONE Variable Universal Life Insurance Policy Lincoln Momentum SVULONE2007 Variable Universal Life Insurance Policy Lincoln Money Guard Variable Universal Life Policy Lincoln SVUL Variable Universal Life Insurance Policy Lincoln SVUL I Variable Universal Life Insurance Policy Lincoln SVUL II Variable Universal Life Insurance Policy Lincoln SVUL III Variable Universal Life Insurance Policy Lincoln SVUL IV Variable Universal Life Insurance Policy Lincoln SVULONE Variable Universal Life Insurance Policy Lincoln SVULONE 2007 Variable Universal Life Insurance Policy Lincoln VULONE 2010 Lincoln CVUL Variable Universal Life Insurance Policy Lincoln CVUL Series III Variable Universal Life Insurance Policy Lincoln Corporate Variable 4 Lincoln Corporate Variable 5 Lincoln Corporate Variable Private Solutions Lincoln Ensemble Accumulator VUL Lincoln Ensemble Protector VUL Lincoln Ensemble II VUL Lincoln Ensemble III Lincoln Ensemble Exec VUL 2006 Lincoln Ensemble Exec Lincoln Ensemble SVUL AssetEdge VUL AssetEdge SVUL Lincoln Corporate Commitment Variable Universal Life Pilot Classic Variable Annuity Pilot Elite Variable Annuity Allegiance Variable Annuity Private Placement Variable Universal Life
